UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 2, 2013 CELSION CORPORATION (Exact name of registrant as specified in its Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 997 Lenox Drive, Suite 100, Lawrenceville, NJ 08648-2311 (Address of principal executive offices)(Zip Code) (609)896-9100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On July 2, 2013 Celsion Corporation announced that Jeffrey W. Church, Senior Vice President, will resume the role of Chief Financial Officer, a position he held prior to his promotion to Senior Vice President in July 2011. In this position he will retain responsibility for corporate investor relations. Mr. Church joined Celsion in July 2010 as Vice President and CFO. Mr. Church's re-appointment will be effective immediately. Mr. Church has than more 30 years of experience in financial management, the majority of which are as a Chief Financial Officer for publicly traded life science companies. This announcement follows the resignation of Gregory Weaver, the Company’s Chief Financial Officer , who will be pursuing other professional opportunities consistent with his extensive experience in commercial and development stage companies. Mr. Weaver’s resignation is effective June 30, 2013 The press release contains forward-looking statements which involve certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied by such statements. Please refer to the cautionary note in the press release regarding these forward-looking statements. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release titled “Celsion Announces Jeffrey W. Church Reappointed to CFO ”issued by Celsion Corporation on July 2, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Dated: July 2, 2013 By: /s/Jeffrey W. Church Jeffrey W. Church Senior Vice President and Chief Financial Officer
